Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 11, 13 and 14 (now renumbered Claims 1 - 13) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 9 and 13 are allowable because, although US Patent Publication 2021/0118405 discloses an emission controller, comprising one or more emission control circuits, wherein each of the one or more emission control circuits comprises:
a first processing module electrically connected to a starting signal terminal, a first voltage signal terminal, a first control signal terminal and a second control signal terminal and configured to generate a first signal to a first node in response to a first control signal, a second control signal and a second signal;
a second processing module electrically connected to the first control signal terminal and a second voltage signal terminal and configured to generate the second signal to a second node in response to the first control signal and the first signal;
a third processing module electrically connected to the second control signal terminal and the first voltage signal terminal and configured to generate a third signal to 
an output module electrically connected to the first voltage signal terminal, the second voltage signal terminal and an output terminal and configured to provide an emission control signal to the output terminal in response to the first signal and the fourth signal; and
a shift control module electrically connected to the first voltage signal terminal and a shift control terminal, and configured to provide a shift control signal to the shift control terminal in response to the first signal and the fourth signal or to provide a shift control signal to the shift control terminal in response to first signal and the third signal,
wherein in a first period in which the starting signal terminal provides low level, the first control signal terminal provides low level and the second control signal terminal provides high level , generating, by the first processing module, low level to the first node in response to low level provided by the first control signal terminal, generating, by the second processing module, low level to the second node in response to low level provided by the first control signal terminal and low level at the first node, generating, by the third processing module, high level to the third node and high level to the fourth node in response to low level at the second node and low level at the first node, controlling, by the output module, the output terminal to output low level in response to low level at the first node, and controlling, by the shift control module, the shift control terminal to output low level in response to the first signal;
in a second period in which the starting signal terminal provides low level, the first control signal terminal provides high level, the second control signal terminal 
in a third period in which the starting signal terminal provides high level, the first control signal terminal provides low level, and the second control signal terminal provides high level, generating, by the first processing module, high level to the first node in response to low level provided by the first control signal terminal, generating, by the second processing module, low level to the second node in response to low level provided by the first control signal terminal, generating, by the third processing module, high level to the third node in response to low level at the second node, maintaining high level at the fourth node, maintaining low level output at the output terminal, and maintaining low level output at the shift control terminal:
in a fourth period in which the starting signal terminal provides high level, the first control signal terminal provides high level, the second control signal terminal provides low level, and the first node is maintained at high level and the second node is maintained at low level, generating, by the third processing module, low level to the third node and low level to the fourth node in response to low level at the second node and low level provided by the second control signal terminal, controlling, by the output module, the output terminal to output high level in response to low level at the fourth node, and controlling, by the shift control module, the shift control terminal to output high level in response to low level at the third node or the fourth node; and

wherein the shift control module comprises:
a sixteenth thin film transistor having a control electrode electrically connected to the first node, a first electrode electrically connected to the shift control terminal, and a second electrode electrically connected to the second voltage signal terminal; and
a seventeenth thin film transistor having a first electrode electrically connected to the first node, and a second electrode electrically connected to the shift control terminal,
wherein controlling, by the shift control module, the shift control terminal to output high level in response to low level at the third node in the fourth period comprises: in the fourth period, switching on the seventeenth thin film transistor under low level at the third node, and transmitting high level at the first node to the shift control terminal, such that the shift control terminal outputs high level,
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the seventeenth thin film transistor having a control electrode electrically connected to the third node.

Claims 2 through 8, 10, 11 and 13 are allowable for being dependent upon independent claims 1, 9 and 13.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK W REGN/Primary Examiner, Art Unit 2622